 Case 1:20-cv-00549-RJJ-SJB ECF No. 12 filed 07/17/20 PageID.653 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DEREK DEYOUNG,

       Plaintiff,
                                                              CASE No. 1:20-CV-549
v.
                                                              HON. ROBERT J. JONKER
JOHN DOES 1-10,

       Defendants.

__________________________________/

                                             ORDER

       Plaintiff moves for expedited discovery and for authority to serve process by e-mail. (ECF

No. 11). The motion follows the Court’s Order denying a request for an Ex Parte TRO. (ECF No.

10). In that Order, the Court indicated it stood ready to authorize limited expedited discovery

targeting efforts to identify the actual persons behind various internet addresses. The Court has

done this in hundreds of cases using protocols similar to those referenced in the one Malibu Media

case referenced in the earlier Order.

       What plaintiff has asked for here by way of expedited discovery does not follow the Malibu

Media approach, and does not permit the Court to evaluate proposed limited and targeted third

party discovery to entities that might have identifying information on the actual persons that should

be named as defendants in this case. Rather, plaintiff seeks authorization to send subpoenas to

“Defendants’ domain name registrars . . . to obtain the name, address, email address, and other

contact information maintained by these providers for Defendants.” (ECF No. 11, Exhibit 11-7 at

PageID.576). The problem is that this is a circular request because it presumes everyone already

knows who the defendants are. But the whole point of the discovery is to uncover those identities
 Case 1:20-cv-00549-RJJ-SJB ECF No. 12 filed 07/17/20 PageID.654 Page 2 of 3



by obtaining identifying information associated with particular internet domains or

addresses. Plaintiff will have to identify the particular addresses on which he seeks information

from a particular third-party subpoena target, and why the particular request makes sense, so the

Court can evaluate it. It’s admittedly a slow and tedious process, but the Court believes it is what

the Rules require, and it is the process the Court has followed in other similar situations.

       The request for alternate service of process is premature. Even when a plaintiff has been

able to identify and name real persons, as opposed to John Does, the Court does not ordinarily

grant permission for alternate service of process without a detailed record of failed attempts to

serve process as normally required by Rule. For foreign defendants, this may also require requests

for formal waiver under to Rule 4(d). See, e.g., Herman Miller, Inc., v. Interior Icons (Doe 1) and

Does 2-10, Case No. 1:20-cv-312-RJJ (W.D. Mich.), Order Denying Alternate Service and

Granting Expedited Discovery, ECF No. 12 (May 1, 2020). For foreign defendants in Hague

Convention countries, it may require formal efforts to follow the Convention. See, e.g., Alticor,

Inc. v. Mingzhong Wang, Case No. 1:19-cv-1098-RJJ (W.D. Mich.), Order Denying Alternate

Service, ECF No. 10 (Feb. 28, 2020); Magna Mirrors of America, Inc., v. Samvardhana Motherson

Reflective Group Holdings Limited, Case No.1:17-cv-77-RJJ (W.D. Mich.), Order Denying

Alternate Service, ECF No. 44 (June 23, 2017). In any event, even with strictly domestic

defendants, some record of reasonable attempts to secure normal service of process is normally

necessary before the Court will authorize alternative service. See, e.g., Florence Associates, L.P.,

v. Kastil, et al., Case No. 1:14-cv-191-RJJ (W.D. Mich.), Order Denying Alternate Service, ECF

No. 11, at PageID.131 (June 5, 2014) (“The Court is unlikely to find that Plaintiff has made the

required showing for alternative service of process without demonstrating at least some reasonable,




                                                  2
 Case 1:20-cv-00549-RJJ-SJB ECF No. 12 filed 07/17/20 PageID.655 Page 3 of 3



on-the-ground, efforts to serve these Defendants where they evidently live and work in Southwest

Michigan.”).

         Accordingly, plaintiff’s motion (ECF No. 11) is DENIED on the present record. The Court

also DENIES plaintiff’s Ex Parte Motion for re-assignment, (ECF No. 9), because the Court is

not satisfied this case qualifies as a related or cognate case under the Local Court Rule. As the

Court noted in its earlier Order, (ECF No. 10), the Court sees considerable differences between

this case and the earlier one that had brief life in this Court before a different Judicial Officer.



         IT IS SO ORDERED.



Dated:      July 17, 2020                       /s/ Robert J. Jonker
                                                ROBERT J. JONKER
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   3
